DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 5 August 2022.  Claims 1-12 are currently pending of which claims 2-11 are withdrawn from consideration.  Claim 1 is original and claim 12 is new.  

Drawings
Acknowledgment is made to Applicant’s specification amendments and replacement drawings received 5 August 2022.  The objections to the drawings presented in the Office Action of 6 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,309,522 to Strutt et al. (Strutt).
As to claim 1, Strutt teaches an assembly comprising an ion-permeable separating membrane (114), a gasket (184) holding a periphery portion of the separating membrane (114), a frame-shaped and electrically insulating protecting member holding the gasket (184) the protecting member comprising a frame shaped base body (104) and a frame shaped lid member (202), the base (104) comprising an L-shaped end for receiving the gasket (184) and the lid (202), thus the base body comprising a receiving part being arranged in an inner periphery of the base body and receiving the gasket and the lid member, a supporting part protruding from the receiving part and extending toward an inner periphery side of the base body, and supporting the gasket received in the receiving part in a direction crossing a main face of the separating membrane and the lid member having dimensions such that the lid member can be received in the receiving part of the base body, wherein the gasket and the lid member are received in the receiving part of the base body, such that the gasket is sandwiched between the supporting part of the base body and the lid member (Column 4, Lines 35 to 55; Figure 2A).
As to claim 12, Strutt teaches the apparatus of claim 1.  Strutt further teaches that the gasket is at least indirectly in contact with both faces of the separating membrane, i.e. the gasket is in direct physical contact with a first face of the separating membrane and indirectly in physical contact with the second face through the body of the membrane and/or the gasket is in thermal contact with both faces (Figure 2A).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Strutt as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0153100 to Nakagawa et al. (Nakagawa).
As to claim 12, Strutt teaches the apparatus of claim 1.  However, Strutt fails to teach that the gasket is in direct physical contact with both faces of the separating membrane.  However, Nakagawa also discusses sealing of separating membranes in electrolytic cell stacks and teaches that an improved gasket/seal comprises a gasket that extends around a periphery of the membrane for direct contact with both opposite faces of the separating membrane in order to prevent an electrolyte of gas from leaking from the end surface of the separating membrane (Paragraphs 0049-0052 and 0065; Figure 4).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the gasket of Strutt with a gasket extending around a periphery of the membrane for direct contact with both opposite faces of the separating membrane in order to form an improved gasket that prevents an electrolyte of gas from leaking from the end surface of the separating membrane as taught by Nakagawa.  

Response to Arguments
Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the gasket of Strutt cannot be consider to “hold” a periphery of the separating membrane.  However, the Examiner disagrees and maintains that the Applicant is interpreting the claim too narrowly.  The Examiner maintains that the gasket of Strutt extends around a peripheral part of the separating membrane and forms a part of the structure for holding the separating membrane, and thus that the gasket of Stutt contributes to holding the periphery of the separating membrane.  
Applicant’s further argue that the new limitation of claim 12 are not taught by the prior art; however, as above, the Examiner disagrees.  The Examiner notes, as above, that claim 12 as written is very board but has been examined under both a broad and narrow interpretation in an effort towards compact prosecution.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794